DETAILED ACTION
1.	This communication is in response to the Application filed on 6/29/2020. Claims 21-40 are pending and have been examined. Claims 1-20 are cancelled.
Double Patenting

2.	Independent claims 21, 28, 35 are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding independent claims 1, 8, 15 of U.S. patent 10692518 (original application 16/147710). Dependent claims are similarly rejected based on the corresponding dependent claims and their dependency on the rejected independent claims.
The present application, Claim 1: 
1. A first NMD ("NMD") comprising: a plurality of microphones comprising a first microphone and a second microphone; one or more processors; a network interface; and tangible, non-transitory, computer-readable media storing instructions executable by the one or more processors to cause the first NMD to perform operations comprising: receiving an instruction to process one or more audio signals captured by a second NMD comprising a third microphone, wherein the first and second NMDs are separate devices that are positioned at different physical locations within an environment; after receiving the instruction, selecting at least one of the first microphone and the second microphone; capturing a first audio signal via at least one of the first and second selected microphones of the first NMD, wherein the first audio signal received at the first NMD comprises first noise content from a noise source, and receiving over the network interface a second audio signal captured via at least the third microphone of the second NMD, wherein the second audio signal received at the second NMD comprises second noise content from the noise source; identifying the first noise content in the first audio signal captured by the first NMD;    Preliminary AmendmentFortem Docket No. SNS.006C1using the identified first noise content from the first NMD to determine an estimated 
Patent #10692518, Claim 1: 
1. A first NMD (“NMD”) comprising:
a plurality of microphones comprising a first microphone and a second microphone;
one or more processors;
a network interface; and
tangible, non-transitory, computer-readable media storing instructions executable by the one or more processors to cause the first NMD to perform operations comprising:
receiving an instruction to process one or more audio signals captured by a second NMD comprising a third microphone, wherein the first and second NMDs are separate devices that are positioned at different physical locations within an environment;
after receiving the instruction, 
functionally disabling the first microphone of the first NMD, 
capturing a first audio signal via the second microphone of the first NMD, wherein the first audio signal received at the first NMD comprises first noise content from a noise source, and 
receiving over the network interface a second audio signal captured via at least the third microphone of the second NMD, wherein the second audio signal received at the second NMD comprises second noise content from the noise source;

using the identified first noise content from the first NMD to determine an estimated noise content captured by at least the second microphone of the first NMD and the third microphone of the second NMD;
using the estimated noise content to suppress the first noise content in the first audio signal and the second noise content in the second audio signal;
generating a composite audio signal by combining the suppressed first audio signal and the suppressed second audio signal;
determining that the composite audio signal includes a voice input comprising a wake word; and
in response to the determination, processing the voice input to identify a voice utterance different from the wake word.  

Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/FENG-TZER TZENG/	3/18/2022

Primary Examiner, Art Unit 2659